            Case 1:20-cv-06230-AKH Document 6 Filed 08/12/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 GAUGE BY DESIGN, LTD.,                                         :
                                                                :   ORDER DISMISSING
                                          Plaintiff,            :   COMPLAINT FOR LACK OF
              -against-                                         :   JURISDICTION
                                                                :
 COLDWATER DIRECT LLC,                                          :   20 Civ. 6230 (AKH)
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff Gauge By Design, Ltd., a corporation incorporated in and with its

principal place of business in New York, sues Defendant Coldwater Direct LLC. The alleged

jurisdictional basis is diversity of citizenship, pursuant to 28 U.S.C. § 1332.

                 For diversity purposes, a limited liability company is deemed to be a citizen of all

the states in which its members are citizens. See Handelsman v. Bedford Vill. Assocs. Ltd.

P’ship, 213 F.3d 48, 51052 (2d Cir. 2000) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195-

96 (1990)); see also Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1014 (2016)

(“While humans and corporations can assert their own citizenship, other entities take the

citizenship of their members.”). Plaintiff has failed to identify the Defendant limited liability

company’s members and to allege their citizenship.

                 The complaint is dismissed, with leave to replead an adequate basis of complete

diversity of citizenship no later than 30 days from this order.

                 SO ORDERED.

Dated:           August 12, 2020                                          /s/ Alvin K. Hellerstein
                 New York, New York                                     ALVIN K. HELLERSTEIN
                                                                        United States District Judge
